Citation Nr: 0412974	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hepatitis C?

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.

On appeal the veteran has raised the issue of entitlement to 
service connection for congestive heart failure.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in January 2002 only provided the 
veteran with partial notice consistent with the above law 
with regard to hepatitis C.  Likewise, correspondence dated 
in August 2002 provided incomplete notice regarding COPD and 
emphysema.  Under the law, the veteran must be informed of 
what evidence is still necessary to support his claim, what 
specific evidence and information VA will obtain, what 
specific evidence and information the veteran must submit, 
and asked to submit all pertinent evidence in his possession 
that is not already of record.  Id.  Form letters do not 
suffice.  As such, further development is in order.

Regarding assistance in developing the veteran's claim, the 
RO should attempt to obtain all treatment records prior to 
April 2000, particularly those from VA Medical Centers since 
the veteran indicated VA treatment in the early 1992.  
Moreover, because records generated by VA facilities are 
within the Secretary's control, and could reasonably be 
expected to be part of the record, they are deemed to be 
constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Finally, as the record reflects that the appellant is 
receiving Social Security disability benefits, any decisional 
documents and the medical records utilized by that agency 
must be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for 
hepatitis C, and COPD and emphysema since 
service and ask him to sign the 
appropriate releases.  Thereafter, the RO 
should attempt to secure these records, 
and any pertinent records obtained should 
be associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied, to 
include ordering any examinations deemed 
necessary.  See also 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003.  

3.  The RO must contact the Social 
Security Administration and request that 
they provide photocopies of any 
decisional documents and medical records 
utilized in granting the veteran 
disability benefits by that agency.

4.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




